DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 30, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-3 and 8-12 are pending. Claims 4-7 are cancelled.

Election/Restrictions
Claims 1-3, 8, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 9, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Bailey on May 6, 2021.
The application has been amended as follows: 
In lines 1-2 of claim 10, rewrite “A method for producing an efficacy-enhancing agent composition for agrochemicals according to claim 1, comprising” as follows:
--A method for producing the efficacy-enhancing agent composition for agrochemicals of claim 1, the method comprising--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The data shown in Table 4 in Applicant’s Specification demonstrates the criticality of the claimed combination of components, the claimed ranges, and the claimed ratios of the efficacy-enhancing agent of claim 1 and the insecticide composition component of claim 9. 
In general, Examples 1-1 to 1-22 all exemplify a combination of the claimed components A, B, C, and water in amounts within the claimed ranges, and wherein the mass ratios are within the claimed ranges, whereas Comparative Examples 1-1 to 1-10 either do not have the claimed combination of components A, B, and C or do not use the claimed components within the claimed ranges or claimed mass ratio ranges. Compared to the Comparative Examples, Examples 1-1 to 1-22 all demonstrated 
Comparing, for example, Example 1-3 with Comparative Examples 1-9 and 1-10, which all use a combination of A-3 (hydroxypropylmethyl cellulose), B-1 (ammonium sulfate), and C-1 (sodium dodecylbenzenesulfonate), Example 1-3, which includes the components in amounts within the instantly claimed ranges in ratios within the instantly claimed ranges, demonstrated an improved storage stability compared to Comparative Examples 1-9 and 1-10 (which do not have a B/C mass ratio within the claimed range nor do they use component C within the claimed range). 
Example 1-3 also demonstrated an enhanced herbicidal rate, insecticidal rate, and bactericidal rate when used in combination with an herbicide, insecticide, and bactericide respectively compared to control formulations (i.e. the herbicide, insecticide, and bactericide used without the claimed formulation). 
Example 1-3 also demonstrated insecticidal activity even without the inclusion of an insecticide. The Comparative Examples 1-9 and 1-10 were not able to be tested for the aforementioned pesticidal activities due to separation and solidification of the formulation, and the Reference formulation (control without liquid efficacy-enhancing agent composition) demonstrated no insecticidal activity. 
Thus, Applicant has persuasively demonstrated the criticality of the claimed combination of components A, B, C, and water, the criticality of the claimed ranges, and the criticality of the claimed mass ratios of the efficacy-enhancing agent of claim 1 and the insecticide composition component of claim 9.
The prior art references, alone or in combination, do not disclose or fairly suggest these criticalities. The closest prior art teachings are the combined teachings of Lindner (US 2010/0160168 A1; of record) and Inoue et al. (US 2013/0203599 A1; of record), which are set forth in the Office action of 09/09/2020. As discussed in detail in the Office action of 09/09/2020, the combined teachings of Lindner and Inoue disclose overlapping components in overlapping amounts with those recited in the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 8-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616